FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50307

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00679-GHK

  v.
                                                 MEMORANDUM*
CARLOS ALBERTO REZABALA, a.k.a.
Carlos Alberto Vasquez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Carlos Alberto Rezabala’s motion to lift the stay of appellate proceedings

ordered by this court on September 30, 2013, is granted. Rezabala appeals from

the district court’s judgment and challenges the sentence imposed following his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jury-trial conviction for health care fraud, in violation of 18 U.S.C. § 1347. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rezabala contends that the district court violated his Sixth Amendment

rights when it applied a 14-level upward adjustment under U.S.S.G.

§ 2B1.1(b)(1)(H) without submitting the issue to a jury for a finding of loss beyond

a reasonable doubt. He also argues that this error was not harmless because the

evidence in the record permits a reasonable doubt regarding the amount of loss that

his offense caused. This claim fails. See United States v. Hickey, 580 F.3d 922,

932 (9th Cir. 2009) (“[T]he Sixth Amendment does not require that the loss be

proved to a jury beyond a reasonable doubt.”).

      AFFIRMED.




                                          2                                   12-50307